Case: 12-10052       Date Filed: 01/24/2013      Page: 1 of 2

                                                                  [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-10052
                               ________________________

                       D.C. Docket No. 1:08-cv-03242-RLV-CCH


MIRIAM TAYLOR,

                                                                         Plaintiff - Appellee,

                                            versus

FULTON COUNTY, GEORGIA,

                                                                     Defendant - Appellant,
SHERRIFF MYRON E. FREEMAN,
Individually and in his Official capacity
as the Fulton County Sheriff, et al.,
                                                                                  Defendants.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________
                                  (January 24, 2013)

Before BARKETT and JORDAN, Circuit Judges, and SCHLESINGER, * District
Judge.

       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District
of Florida, sitting by designation.
               Case: 12-10052     Date Filed: 01/24/2013     Page: 2 of 2



PER CURIAM:

      Fulton County appeals from a final judgment after a jury verdict in favor of

Miriam Taylor on her claims of sexual harassment and retaliation in violation of

Title VII of the Civil Rights Act of 1964. Taylor also asserted a claim pursuant to

42 U.S.C. § 1983.

      Fulton County now appeals various orders of the district court arguing that it

(1) improperly concluded that Taylor filed a charge of discrimination within the

180-day filing period required by Title VII; (2) erred in ruling that Fulton County

was Taylor’s legal employer for the purposes of Title VII and § 1983 liability; (3)

erred by denying its motion for a bifurcated trial, allowing inadmissible testimony,

and quashing subpoenas issued to the Equal Employment Opportunity Commission

(“EEOC”).

      Having reviewed this record, we find no merit to Fulton County’s

arguments: (1) Fulton County failed to deny with particularity Taylor’s assertion

that she had timely filed her complaint with the EEOC as required by Rule 9(c) of

the Federal Rules of Civil Procedure; (2) Fulton County admitted on several

occasions before the district court that it was Taylor’s employer; and (3) we cannot

say, on this record, that the district court abused its discretion in issuing the various

orders complained of by Fulton County.

      AFFIRMED.

                                            2